Citation Nr: 1031564	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to November 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge 
in January 2010, and a transcript of the hearing is of record.


FINDINGS OF FACT

For the entire time on appeal, the Veteran's left ankle 
disability was productive of complaints of pain and swelling; 
marked limitation of motion or ankylosis has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals 
of a left ankle injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.69, 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2007 that informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  With respect to 
the Dingess requirements, in April 2007, the RO also provided the 
Veteran with notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of the 
type of evidence necessary to establish an effective date.  
Additionally, in January 2009, the Veteran was advised of the 
diagnostic criteria used to rate his disability and the types of 
evidence considered in conjunction therewith, such as the 
statements from employers as to job performance, lost time, or 
other information regarding how his disability affected his 
ability to work.

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issue on appeal, which was 
subsequently readjuciated in an April 2009 statement of the case.  
Under these circumstances, the Board finds that adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran 
submitted statements on his behalf, and, in January 2010, he was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  Moreover, a 
specific VA medical examination relevant to the issue on appeal 
was obtained in March 2009, and the Board finds this examination 
to be wholly adequate for rating purposes.  Specifically, the 
examiner interviewed the Veteran and conducted a physical 
examination, using range of motion testing and considering 
whether motion was further limited by weakness, pain, 
incoordination, lack of endurance on repetition of motion.  
Importantly, the examiner discussed the affect of his left ankle 
disability on his daily activities, thus adequately considering 
functional limitation, and there is no indication that the 
Veteran's past medical history or any relevant fact was 
misstated.

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Therefore, 
the Board finds that the available records and medical evidence 
have been obtained in order to make an adequate determination as 
to this issue.

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matters for yet more development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing to 
the Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

In addition, the Board acknowledges that in evaluating 
musculoskeletal disabilities, consideration must be given to 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The United States Court of Appeals for Veterans Claims has held 
that diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 ("functional loss due to pain is to be rated at 
the same level as the functional loss when flexion is impeded"); 
see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In this case, the Veteran's left ankle disability is rated as 10 
percent disabling under Diagnostic Code 5299-5271 for moderate 
limitation of motion of the ankle.  In order to warrant a 20 
percent rating (the maximum rating authorized under Diagnostic 
Code 5271) for limitation of motion of an ankle joint, the 
Veteran's disability must more nearly approximate "marked" 
limitation of motion.  38 C.F.R. § 4.71a.  

In reviewing the evidence of record, however, the Board finds 
that the Veteran's symptoms more nearly approximate moderate, and 
not marked, limitation of motion.  Specifically, in the March 
2009 VA examination, the Veteran reported being able to stand 
five to ten minutes on his ankle and walk for 30 minutes.  In 
this regard, it is noted that he used a cane for ambulation but 
that it was "more for his back but some for his ankle."  In any 
event, this noted ambulatory functionality is not consistent with 
a finding of marked limitation of motion.  Moreover, range of 
motion testing revealed that he was able to perform plantar 
flexion from 0 to 35 degrees.  

With regard to dorsiflexion, he was able to achieve passive 
dorsiflexion from 0 to 20 degrees, but it was specifically noted 
that the Veteran was unable to perform active dorsiflexion of the 
left ankle.  In first considering whether the demonstrated loss 
of active dorsiflexion is related to his left ankle disability, 
it is acknowledged that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where they 
appear in the medical record.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996)).  In this case, the VA examiner expressly 
determined that the Veteran had a foot drop, which was "not 
related to his previous history of left ankle trauma."  
Moreover, the VA examiner determined that, "except for the foot 
drop, there were no other abnormalities noted" on examination, 
implying that the limited ability to actively perform 
dorsiflexion was a manifestation of his foot drop, and not his 
service-connected disability.  For these reasons, the Board finds 
that a higher rating is not warranted for limited dorsiflexion 
and, therefore, that the Veteran's symptoms more nearly 
approximate only moderate limitation of motion of the left ankle.  

Further, pursuant to the considerations set forth in DeLuca, the 
Board has also considered whether the Veteran's range of motion 
is limited by additional factors, such as pain, weakness, 
fatigability, and incoordination, so as to warrant a higher 
rating.  In this regard, during the January 2010 hearing before 
the undersigned Veterans Law Judge, the Veteran specifically 
reported having pain and swelling of the left ankle and being 
unable to walk for a prolonged period of time.  Hearing 
Transcript (T). at p. 3.  Even considering these complaints, 
however, the ranges of motion do not demonstrate limitation of 
motion to such an extent that would support a higher rating under 
the applicable rating criteria.  In this regard, the Board finds 
it significant that the March 2009 VA examination revealed 
weakness, but not until the extremes of motion, and it was 
expressly noted that he was "not limited by pain, 
incoordination, or lack of endurance on three repetitions of 
motion."  Therefore, despite the functional limitations as noted 
by the Veteran, he nonetheless demonstrated substantial function 
of the left ankle.  Therefore, even considering his subjective 
complaints of pain, swelling, and weakness, the evidence does not 
warrant a higher rating under DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

Notwithstanding the above, the Board has also considered 
Diagnostic Code 5270, which may provide a basis for higher 
evaluations for the ankle.  Under 38 C.F.R. 
§ 4.71a, a disability rating in excess of 10 percent will be 
warranted for an ankle disability when there is ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees, (30 percent 
disabling under Diagnostic Code 5270); or ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion or eversion 
deformity (40 percent disabling under Diagnostic Code 5270).  
Ankylosis is defined as "immobility and consolidation of a joint 
due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health 68 (4th 
ed. 1987)).

Here, the Board finds that ankylosis of the left ankle has not 
been shown. Specifically, in the March 2009 VA examination, the 
Veteran still demonstrated substantial range of motion.  In this 
regard, it was noted that he possessed "passive dorsiflexion 
from 0 to 20 degrees [and] plantar flexion was 0 to 35 degrees."  
Such demonstrated range of motion, whether active or passive, is 
inconsistent with a finding of ankylosis, or "immobility and 
consolidation" of a joint.  Accordingly, the Board finds that 
the provisions of Diagnostic Code 5270 pertaining to ankylosis 
are not for application.

Notwithstanding the above, the Board has also considered other 
potentially applicable Diagnostic Codes that may provide a basis 
for separate or higher evaluations for the left ankle.  Since 
ankylosis has not been shown, the provisions of Diagnostic 5272, 
which govern ankylosis of the subastragalar or tarsal joint, are 
likewise not applicable to the current claim.  Additionally, with 
regard to Diagnostic Code 5273, malunion of the os calcis or 
astragalus has not been demonstrated.  To the contrary, X-ray 
findings of March 2009 indicated normal tibiotalar, medial, and 
lateral clear space and "[n]o evidence of any bone spurs, no 
evidence of any sclerosis."  In fact, the VA examiner found 
that, radiographically, "there were no abnormalities noted."  
Finally, with regard to Diagnostic Code 5274, there are no 
complaints of or treatment for an astragalectomy of the left 
ankle, which involves removal of the talus ankle bone.  See 
Dorland's Illustrated Medical Dictionary (31st ed.) 2007.  As 
indicated above, X-rays did not reveal any abnormalities, and, 
although it was noted that he had previously underwent a 
arthroscopy of the left ankle, there is otherwise no indication 
in the claims file that the Veteran ever underwent an 
astragalectomy.  As such, a rating under this provision is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5274.

Also, in light of the argument and testimony provided by the 
Veteran at the January 2010 hearing, the Board has also 
considered whether a higher rating is warranted for his left 
ankle disability under the provisions of Diagnostic Code 5262, 
which apply to impairment of the tibia and fibula.  Under the 
applicable rating criteria, a 20 percent disability rating will 
be warranted for malunion the tibia and fibula, with moderate 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  However, in this case, malunion-or any other impairment 
for that matter-of the tibia and fibula has not been shown.  As 
reiterated above, upon review of left ankle X-rays in March 2009, 
the VA examiner found no abnormalities.  As such, Diagnostic Code 
5262 is not for application in this case.

In considering whether the Veteran is entitled to a higher 
disability rating, the Board has also carefully considered his 
statements asserting that his disability is more severe than 
currently characterized, as well has the testimony that he and 
his wife provided at the January 2010 hearing.  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms, such 
as pain and swelling, because this requires only personal 
knowledge as it comes to him through his senses, and his wife is 
competent to report things that she observed, such as the 
Veteran's statements of being in pain.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, while the Board acknowledges his 
belief that his symptoms are of such severity as to warrant a 
higher rating, disability ratings are made by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity.  Therefore, the Board finds the medical 
findings, which directly address the criteria under which his 
service-connected disability is evaluated, to be more probative 
than the Veteran's and his wife's assessment of the severity of 
his injury.  

In conclusion, throughout the appeal period, the Board finds that 
the Veteran's left ankle disability, which has been manifested by 
painful motion, more nearly approximates the rating criteria for 
a 10 percent rating for moderate limitation of motion under 
Diagnostic Code 5271.  As such, his claim for an increased rating 
is denied.

The Board recognizes that, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court of Appeals for Veterans Claims (Court) held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is expressly raised by the Veteran or reasonably 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  However, in 
this case, the evidence indicates that the Veteran is currently 
unable to work due to a nonservice-connected back disability, as 
indicated in the January 2010 hearing.  See T. at p. 5.  
Moreover, although he complained of left ankle pain, he reported 
that he was able to perform his previous job as a transit worker 
notwithstanding his left ankle disability.  Id.  Accordingly, as 
TDIU has not been reasonably raised by the evidence of record or 
expressly by the Veteran himself, the Board finds that the 
provisions of 38 C.F.R. § 4.16 are not for application in this 
case.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, for the applicable time period on appeal, the 
evidence does not demonstrate frequent periods of hospitalization 
related to the Veteran's left ankle disorder.  In this regard, 
the evidence demonstrates no frequent periods of hospitalization 
attributable to his service-connected left ankle disability.  In 
fact, at his January 2010 hearing, he indicated that he took 
over-the-counter pain medication for his ankle, such as Tylenol, 
and that he had not sought treatment for his disorder at either a 
VA treatment facility or with a private physician.  See T. at p. 
6.

Further, the record weighs against a finding of occupational 
impairment or average industrial impairment that is in excess of 
that contemplated by the assigned rating criteria.  In evaluating 
his occupational impairment, the Board again notes that he 
indicated in his January 2010 hearing that he was prevented from 
work due to his nonservice-connected back disorder, and that, 
although he experienced pain in his ankle, he was nevertheless 
able to work as a transit operator.  T. at p. 5.  Moreover, the 
Board finds the rating criteria for disabilities of the ankle 
reasonably describe the Veteran's disability level and 
symptomatology and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.  Thus, 
his disability picture is adequately contemplated by the rating 
schedules, and the assigned schedular evaluation is, therefore, 
adequate.

Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration of 
an extraschedular evaluation for his disabilities under 38 C.F.R. 
§ 3.321 is not warranted.


ORDER

A disability rating in excess of 10 percent for residuals of a 
left ankle injury is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


